385 U.S. 449 (1967)
IN RE MEEKER.
No. 704.
Supreme Court of United States.
Decided January 9, 1967.
APPEAL FROM THE SUPREME COURT OF NEW MEXICO.
Appellant pro se.
Ross L. Malone for the Board of Bar Commissioners of the New Mexico State Bar, appellee.
PER CURIAM.
The motion to dispense with printing the jurisdictional statement is granted. The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.